Citation Nr: 1048004	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill), for attendance 
at Spartan Health Sciences University for the period covering May 
2003 to December 2005.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from July 
1992 to June 1996.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 administrative decision of 
the Department of Veterans Affairs Regional Processing Office 
(RO) in Buffalo, New York.  The file was subsequently transferred 
to the Muskogee, Oklahoma RO, which currently has jurisdiction of 
the claim.  

In May 2008, the Veteran appeared in Washington, DC, and 
testified at a hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the record.  

In December 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran served honorably on active duty in the Army from 
July 1992 to June 1996.  

2.  In September 2005, the RO initially received the Veteran's 
application for VA educational assistance benefits under the 
Montgomery GI Bill (MGIB), Chapter 30, Title 38, United States 
Code, for his attendance at the school of medicine at Spartan 
Health Sciences University.  





3.  The Veteran's transcript from Spartan Health Sciences 
University, School of Medicine, which is located in St. Lucia, 
West Indies, indicates that he attended courses in the doctor of 
medicine program and received credit for attendance during the 
terms in summer 2003, fall 2003, spring 2004, summer 2004, and 
fall 2005.  

4.  The approval of veterans' benefits for attendance at the 
doctor of medicine program at the Spartan Health Sciences 
University in St. Lucia, West Indies was withdrawn, effective on 
April 1, 2004.  


CONCLUSION OF LAW

The criteria for establishing entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), for attendance at Spartan Health 
Sciences University in St. Lucia, West Indies, for the period 
covering May 2003 to December 2005, have not been met.  38 
U.S.C.A. §§ 3001-3036, 3678 (West 2002); 38 C.F.R. §§ 21.1031, 
21.1032, 21.7042, 21.7130, 21.7131, 21.4260 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  In the present case, 
the Board acknowledges that no VCAA letter was sent to the 
Veteran.  

The United States Court of Appeals for Veterans Claims (Court) 
has held, however, that VCAA notification procedures do not apply 
in cases where the applicable chapter of Title 38, United States 
Code contains its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (VCAA notice was not required in 
case involving a waiver request).  



Therefore, in the present case the Veteran is not entitled to 
VCAA notice because the applicable regulatory notification 
procedure is found at 38 C.F.R. § 21.1031 for claims under 
Chapter 30, not the applicable chapter of Title 38.  

As to the notice criteria which do apply to claims for education 
benefits under the Montgomery GI Bill, the provisions of 38 
C.F.R. § 21.1031(b) state in relevant part that "if a formal 
claim for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, VA 
will notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time limit 
provisions of § 21.1032(a)."  In this regard, the Board finds 
that the Veteran was provided sufficient 38 C.F.R. § 21.1031(b) 
notice by the February 2006 notice letter as well as the October 
2007 statement of the case.  The Board also finds that VA 
satisfied the 38 C.F.R. § 21.1032 development requirement by 
obtaining and associating with the record relevant VA records and 
information regarding the Veteran's educational program.  
Further, the Veteran was afforded the opportunity to testify at a 
hearing before the undersigned Veterans Law Judge in May 2008.  
Therefore, the Board finds that that the Veteran has been 
accorded appropriate due process.   

Moreover, the Board also finds even if the VCAA applied to claims 
for education benefits under the Montgomery GI Bill, it does not 
apply to the current appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the matter.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see 
also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 
(June 23, 2004).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations with Analysis

The Veteran seeks payment of VA educational assistance benefits 
under the Montgomery GI Bill, Chapter 30, Title 38, United States 
Code.  

Under Chapter 30 of Title 38, United States Code, provisions are 
set forth to allow for educational assistance for members of the 
Armed Forces after their separation from military service.  See 
38 U.S.C.A. §§ 3001-3036 (West 2002).  VA will pay Chapter 30 
educational assistance to an eligible Veteran while he is 
pursuing approved courses in a program of education.  38 C.F.R. § 
21.7130 (2010).

A threshold requirement for Chapter 30 educational assistance is 
the completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual must 
first become a member of the Armed Forces or first enter active 
duty as a member of the Armed Forces after June 30, 1985, and in 
the case of an individual whose obligated period of active duty 
is three years or more, serve at least three continuous years of 
active duty.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2002); 38 
C.F.R. § 21.7042(a)(1)-(2) (2010).

With regard to basic eligibility to Chapter 30 Montgomery GI Bill 
benefits, in the present case, the evidence indicates that the 
Veteran entered active duty service in the Army in July 1992 and 
was discharged under honorable conditions in June 1996.  See DD 
Form 214, Certificate of Release or Discharge from Active Duty.  
Accordingly, he meets the initial, mandatory eligibility 
requirements for Chapter 30 Montgomery GI Bill benefits under 38 
U.S.C.A. § 3011(a)(1)(A).   

The Veteran testified in May 2008 that he was seeking educational 
benefits for his attendance at Spartan Health Sciences 
University, a foreign school of medicine located in St. Lucia, 
West Indies, for the period beginning in May 2003 and ending in 
December 2005.  


His educational program was that of doctor of medicine.  Due to 
some ambiguity in the record, the Board in December 2008 remanded 
the case to the RO for clarification with regard to the schools 
at which the Veteran was enrolled and the dates of those 
enrollments.  Subsequently, additional evidence was received that 
provides a clearer understanding of the pertinent facts in this 
case.  

In September 2005, the Veteran filed with the RO VA Form 22-1995, 
Request for Change of Program or Place of Training.  He indicated 
that he was working toward a doctor of medicine degree at his new 
school or training establishment, which was Spartan Health 
Sciences University.  He gave its address as a post office box 
located in Santa Teresa, New Mexico.  This same form was 
completed again in November 2005 and received in December 2005.  
Also in December 2005, the RO received VA Form 22-1999, 
Enrollment Certification, indicating the Veteran's enrollment 
dates for the doctor of medicine program to be May 2003 to 
December 2004 and from May 2004 to the present.  In an attached 
accelerated payment request form, an official from the Spartan 
Health Sciences University, School of Medicine, in St. Lucia, 
West Indies, certified as correct the enrollment data.  
Documentation from the VA database (WEAMS - a Web-Enhanced 
Approval File), and copies of records obtained from the school's 
website, indicate that the Spartan Health Sciences University, 
School of Medicine, is a foreign medical school physically 
located in St. Lucia, West Indies.  Further, the school maintains 
post office boxes in the United States from which correspondence 
to the school is then forwarded to the West Indies location.  

Although the Veteran initially filed for education benefits in 
September 2005 in regard to his doctor of medicine program at 
Spartan Health Sciences University, he submitted a copy of his 
transcript from the school, which indicates that his 
matriculation date was in May 2003 and that he received credit 
for courses attended in the summer 2003, fall 2003, spring 2004, 
summer 2004, and fall 2005.  He then passed a comprehensive exit 
examination (basic and pre-clinical sciences) in May 2006, and 
also was credited with the subsequent completion of clinical 
rotations in a variety of disciplines.  


After reviewing the evidence and applicable VA criteria, the 
Board finds that the RO's February 2006 decision, denying the 
Veteran's request for payment of VA educational assistance 
benefits at Spartan Health Sciences University of St. Lucia, West 
Indies, is proper for the reasons to follow.  

First, the medical program which the Veteran attended and for 
which he sought benefits was not an approved program for purposes 
of educational assistance benefits under Chapter 30 (Montgomery 
GI Bill) during part of the period of the Veteran's enrollment.  
As noted previously, VA regulations state that educational 
assistance is paid to an eligible veteran while he is pursing 
approved courses in a program of education.  38 C.F.R. § 21.7130.  
The criteria for approving post-secondary courses in foreign 
countries, including courses offered by a foreign medical school, 
is furnished in 38 C.F.R. § 21.4260.  

Documentation in the file from the RO clearly shows that approval 
of veterans' benefits for attendance at the doctor of medicine 
program at the Spartan Health Sciences University in St. Lucia, 
West Indies, was withdrawn, effective on April 1, 2004.  As 
reflected in an April 2006 letter from the VA Buffalo, New York 
Regional Processing Office to the Spartan Health Sciences 
University, School of Medicine, the decision to withdraw approval 
of the foreign program was made following a review of the Doctor 
of Medicine program offered by the university located in St. 
Lucia, West Indies.  As a result of that review, it was 
determined that the university no longer met the requirements for 
approval by VA.  The RO stated that its action did not affect 
claimants who were previously awarded educational assistance from 
VA, but students - as the Veteran in this case - whose claims had 
not yet been processed would not be awarded benefits for this 
program.  The letter explained why the retroactive action was 
being made.  

VA's determination to withdraw approval of the medical program to 
which the Veteran attended is not before the Board, neither has 
the Veteran specifically challenged the bases for the withdrawal.  
Rather, at his hearing, the Veteran testified that when he 
applied to the Spartan Health Sciences University, he was 
informed that the school was approved by VA.  

Indeed, the medical school was approved for VA educational 
assistance benefits when the Veteran began attending courses in 
May 2003; however, there is no evidence to show that he filed an 
application for educational assistance benefits at that time, nor 
has the Veteran contended that he did so.  The evidence shows 
that his initial application for educational assistance benefits 
for his attendance at Spartan Health Sciences University was 
received in September 2005, which is more than two years after he 
began his course of study at the university.  

In an April 2009 letter, the Veteran's representative argues that 
the Veteran received his medical training at Spartan Health 
Sciences University while the school was still an approved school 
for VA educational assistance purposes, and that the retroactive 
withdrawal of VA approval of the medical program in April 2006 
was a denial of the Veteran's due process and violated his 
constitutional right to rebut the action.  The representative 
argued in part that the Veteran was thus entitled to 
reimbursement for the period prior to the date the final action 
was taken to disapprove of the medical program in April 2006 and 
not some "fictitious de facto date" in April 2004.  In response 
to the constitutional challenge, the Board is bound by VA 
regulations, which are in turn based on statutes enacted by 
Congress.  The jurisdiction of the Board to decide a particular 
issue on appeal is limited, as set forth under its Rules of 
Practice (see 38 C.F.R. § 20.101(a)), and any constitutional 
questions exceed the jurisdiction of the Board.  38 U.S.C.A. § 
7104.  Stated another way, the Board is not the proper forum for 
adjudication of the matters wherein the Veteran has raised 
constitutional challenges.  

The Veteran also testified in May 2008 that he has since called 
VA and was told that his school was again approved.  The 
Veteran's representative noted that the school's website 
indicates that the school was approved by VA, and that the 
effective date of the reinstatement of approval needed to be 
determined.  A copy of a page from the school's website was 
submitted, and it notes that VA "approved benefits may [emphasis 
added] also be available for Veterans."  Documentation in the 
file shows that VA has not reinstated approval of the school of 
medicine where the Veteran received his education.  


A February 2009 search of the VA database (WEAMS - a Web-Enhanced 
Approval File) disclosed that the status of the Spartan Health 
Sciences University, School of Medicine, was that approval 
remained withdrawn, effective April 1, 2004.  

Second, the Veteran is not eligible for Chapter 30 (Montgomery GI 
Bill) educational assistance benefits prior to April 1, 2004, 
during a period of his enrollment when the doctor of medicine 
program at the Spartan Health Sciences University in St. Lucia, 
West Indies, was an approved program for purposes of VA 
educational assistance benefits under Chapter 30.  The law is 
clear that, as applied to the instant case, payment of 
educational assistance is authorized no earlier than one year 
preceding the receipt of the claim for educational assistance.  
38 C.F.R. § 21.7131.  

Specifically, the pertinent provision states that when an 
eligible veteran enters into training, the commencing date of his 
or her award of educational assistance, if the award is the first 
award of educational assistance for the program of education the 
veteran is pursuing, will be the latest of:  (i) the date of the 
educational institution's certification; (ii) one year before the 
date of claim, as determined by 38 C.F.R. § 21.1029(b); (iii) the 
effective date of the approval of the course; or (iv) one year 
before the date the VA receives approval notice for the course.  
38 C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the date of claim is the date on 
which a valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that educational 
assistance.  

In this case, although the evidence shows that the Veteran began 
his medical program at Spartan Health Sciences University in May 
2003, his claim for educational benefits at the university was 
not filed at that time but much later.  His initial claim for 
educational assistance under Chapter 30 was received in September 
2005.  


The provisions of 38 C.F.R. § 21.7131(a)(1), as noted above, do 
not permit payment of education benefits prior to September 2004, 
or one year before the date of claim in September 2005.  And as 
discussed earlier, the Veteran's medical program was not an 
approved program for VA educational assistance for the period 
beginning April 1, 2004.  Thus, by virtue of the receipt of his 
application in September 2005, the Veteran has no entitlement to 
educational assistance for both the period beginning April 1, 
2004 and the period prior to April 1, 2004, regarding his 
attendance at Spartan Health Sciences University.  Accordingly, 
his claim must be denied.  

Under the circumstances of this case, the Veteran's claim for 
educational assistance benefits for his attendance at Spartan 
Health Sciences University beginning in May 2003 must be regarded 
as legally insufficient because the requisite element for 
eligibility to qualify for this benefit, namely, a VA-approved 
program of education, has not been satisfied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), for attendance at 
Spartan Health Sciences University for the period covering May 
2003 to December 2005, are denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


